Citation Nr: 1810058	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-23 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the lumbar spine.

2.  Entitlement to service connection for tension headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service from December 1967 to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The case was remanded in June 2017 to schedule a Board hearing.  That hearing was held in October 2017 and a transcript is of record.  The record was held open for 90 days to allow the Veteran the opportunity to submit additional evidence.  

In January 2018, he submitted a medical opinion from his private physician addressing the etiology of his back and headache disorders, which was not before the agency of original jurisdiction (AOJ) when it last adjudicated the claim.  The Board may not consider newly-submitted evidence in the first instance unless the claimant has waived initial consideration by the appropriate AOJ.  See 38 C.F.R. §§ 19.37, 20.1304 (2017).  Neither the Veteran nor his representative has done so.  However because the substantive appeal in this case was filed after February 2, 2013, waiver is presumed absent an express request for AOJ consideration.  See 38 U.S.C. § 7105(e) (2012).  No such express request has been made.


FINDINGS OF FACT

1.  The Veteran sustained a lumbar spine injury in service, but his current degenerative arthritis of the lumbar spine was not present in service or manifest to a compensable degree within one year of service discharge and is not otherwise related to service, to include the in-service injury.

2.  The Veteran's tension headache disorder was not present in service and is not otherwise related to service or service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative arthritis of the lumbar spine are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

2.  The criteria for service connection for tension headaches are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in correspondence dated January 14, 2011.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Law and Analysis for Service Connection

The Veteran is seeking service connection for degenerative arthritis of the lumbar spine and tension headaches.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tension headaches are not listed in section 3.309(a).  

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc). In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  After careful consideration of the evidence, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, any reasonable doubt is resolved in favor of the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran contends that his lumbar spine arthritis and tension headache disorders had their onset during military service as a result of an in-service injury.  At his October 2017 Board hearing, he related his account of carrying a refrigerant cylinder out of a basement when he fell back onto the steps and "cracked" his head on the cylinder.  He stated that he was treated at the infirmary for lumbar sprain where he was given a shot and told to go home for several days.  He contends that he developed headaches as a result of the same incident or, in alternative that his current tension headache disorder is caused by his lumbar degenerative arthritis.

Service treatment records confirm the Veteran was seen in March 1970 for back strain after picking up an object.  Physical examination showed marked spasms in the left lumbar area, which were treated conservatively with improvement noted the following day.  At that time, his complaints and findings were solely confined to the back with no specific mention of head injury.  There are no records of additional follow-up evaluations or clinical findings to suggest that this injury resulted in a chronic residuals or that provide a basis for a current diagnosis.  There was also no subsequent headache complaints as a result of the injury.  Instead these records show that in October 1971 the Veteran was seen in ophthalmologic consultation for headaches and given new glasses.  

At separation in October 1971, the Veteran reported a history of frequent/severe headaches and recurrent back pain.  In the physician's summary section of the report, the examiner explained that the Veteran's headaches were due to problems with refractive error and new glasses were ordered, with no complications and no sequelae (NCNS).  The Veteran's back pain was attributed to heavy lifting and treated with good results with only occasional recurrence.  The clinical evaluation of all systems was normal and no chronic residuals of the back injury were noted.  

Although the Veteran now claims to have experienced ongoing problems with back pain and headaches since service, there is no indication that he has had a need for continued or ongoing medical care due to any acute symptoms in the immediate years after his separation from service in 1971.  The Veteran and his wife testified that he first sought treatment for back pain from a private medical provider beginning in 1971, but that the medical records are unavailable as they were lost when the clinic was destroyed during a hurricane in 2004 and the doctor is now deceased. 

The earliest pertinent medical evidence is found in 2010 when the Veteran was seen for complaints of low back pain for the prior 2 months.  Radiological findings of the lumbar spine showed multilevel degenerative changes, scoliosis and grade-I retrolisthesis at L2-3, L3-4, and L4-5.  See clinical records from S.D. Shell, D.O., dated in June and July 2010.  These treatment records do not suggest that any back symptomatology originated during military service and there is no indication that the Veteran related his symptoms to service or to any event of service at that time.  There was no mention of headaches.  

The Veteran underwent VA examination in August 2011.  The examiner reviewed the claims file, including service treatment records and post-service outpatient treatment reports and summarized the history and findings reflected by these records.  His documented history of in-service back injury and headaches was also noted.  After reviewing the Veteran's history and conducting an examination, the examiner diagnosed degenerative arthritis of the lumbar spine, which he concluded was not likely a continuation of the injury and treatment shown in service.  He explained that the in-service back condition by history appeared to have been mild and self-limited as there were no findings on the separation exam.  Also there were no post-service records indicating persistent recurrence of back problems following service.  The examiner also diagnosed tension headaches, noting that because there were no specific back injury residuals, the headaches were not related to the back injury during service.  The examiner also noted that the in-service references to headaches were resolved with refractive treatment.  

The Veteran has since submitted a statement from his private physician who concluded that it was more likely than not that the accident the Veteran had while in service was the cause of his back pain.  He noted that the Veteran has had back pain ever since his injury and that his current extensive degenerative changes likely progressed over time and may have been caused by the trauma from the fall.  He reiterated that the pain initiated at the time of the injury has persisted ever since and is the cause of his current symptoms.  The physician determined that the Veteran's headaches also stem since the fall and likely are related as well.  See medical opinion from G.P. Gebauer, M.D., received January 25, 2018. 

Based on the foregoing, the Board finds that the Veteran's diagnosed degenerative arthritis of the lumbar spine and tension headaches are not related to his military service.  Although the Veteran clearly was treated for a back injury in service, the objective evidence of record suggests that any related back symptoms were neither chronic nor continuous, but instead completely resolved by the time of service discharge.  In other words, the acute nature of the symptoms is evidenced by his separation physical which was clinically normal.  Thus it appears that continuing permanent back disorder was not then present.  Also as has been noted above, service treatment records contain no complaints of headaches, other than the history of headaches associated with vision problems and resolved by correction for refractive error with a new eyeglass prescription.  

Nevertheless, the Veteran has asserted that he experienced back problems and headaches during his active military service, which have continued since his separation from service.  However the evidence does not otherwise show any treatment (or relevant complaints) related to either condition for almost 40 years.  The prolonged period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Moreover, the earliest records of treatment for the disorders do not reference any service origin or otherwise suggest an account of symptoms that suggest an origin in service or within a year of service discharge. 

Given this, the Board finds the Veteran's account to lack credibility.  After weighing his assertions of continuity against the absence of evidence of chronic disorders during service and the prolonged period before the first documented post-service treatment and diagnosis, the Board finds that there is insufficient evidence of continuity of symptomatology to enable an award of service connection solely on this basis under the provisions pertaining to "chronic diseases."  See Walker, supra.  Also as diagnosis of degenerative arthritis of the lumbar, confirmed by X-ray, were not demonstrated until well after one year following his separation from his period active duty, the Veteran does not satisfy the criteria for service connection for a back disorder on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

The VA medical opinion in this case is the most probative and persuasive medical evidence as it is based upon a review of the claims file, sets out the most helpful and complete discussion of the medical questions, and is supported by adequate rationale.  When providing rationale for the medical opinion, the VA examiner considered the onset and course of the diagnosed disorders, the results of clinical evaluation, and the Veteran's contention that his lumbar spine and headache disorders were caused his in-service injury.  

That notwithstanding, careful consideration has also been given to the opinion of the private physician which, while supportive of the claim, is limited in terms of its ultimate probative value.  There is no indication that he reviewed any other relevant evidence in the claims file in formulating his opinion.  The Board understands that a review of the claims file, or lack thereof, does not control the probative value of a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  However had this physician done so, he would have learned that there is no indication that the Veteran had a need for continued or ongoing medical care due to the back injury during service or in the immediate years after service.  He also failed to account for the 40-year, gap in the medical record from the time of the Veteran's discharge from service in 1971 until the first documented symptoms decades later.  As a result he did not adequately address how it was that an event that occurred so long ago was manifesting the current symptomatology claimed by the Veteran, particularly in light of the absence of clinical evidence at service discharge and for decades thereafter.  

After weighing all the evidence, the Board finds greater probative value in the VA opinion, and, in light of the other evidence of record, this negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  While the Board cannot ignore or disregard the private physician's medical conclusions, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a medical opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Based on the aforementioned discussion, the private medical opinion, while not discounted entirely, is entitled to less probative weight in view of the remaining evidentiary record.

To the extent that the Veteran contends that his current tension headaches are related to his lumbar degenerative arthritis, as discussed in detail above, service connection for that disorder has been denied; therefore, it cannot serve as the basis of a grant of service connection for tension headaches.  Therefore the claim, on a secondary basis, must be denied as a matter of law.  See 38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, to the extent the Veteran's statements purport to provide a nexus opinion between his claimed disorders and service and/or service connected disability, the Board notes determining the etiology of arthritis and headaches (as distinguished from merely reporting the presence of symptoms) is not a simple question.  Doing so requires knowledge of the complexities of the musculoskeletal and neurological systems, the potential causes of such disorders, and so is beyond the scope of knowledge of a lay person. 

In this case, the facts are complex enough that the Veteran's current assertions regarding his symptoms are not sufficient to outweigh the remaining evidence of record.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  

Accordingly, the preponderance of the evidence is against the claims and there is no reasonable doubt to be resolved.  38 U.S.C. § 5107(b).

ORDER

Service connection for a lumbar degenerative arthritis is denied.

Service connection for tension headaches is denied.



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


